982 So. 2d 1282 (2008)
Lameka HARRIS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-6252.
District Court of Appeal of Florida, First District.
June 10, 2008.
Nancy A. Daniels, Public Defender, and Joel Arnold, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Jennifer J. Moore, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
We must reverse the revocation of appellant Lameka Harris' probation because the evidence adduced at the revocation hearing cannot support the court's finding that Harris violated the particular condition of probation she was charged with violating.
REVERSED and REMANDED with instructions to reinstate appellant's probation.
KAHN, PADOVANO and HAWKES, JJ., concur.